Citation Nr: 1216332	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-41 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether a May 1982 rating decision that denied service connection for a low back disability (spondylolisthesis) should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Edward A. Zimmerman, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to March 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that found that the May 1982 rating decision that denied service connection for a low back disability was not clearly and unmistakably erroneous.  

The Board previously addressed this issue in an August 2008 decision, at which time the claim was denied.  The Veteran moved for a reconsideration of this decision, which was initially denied in a November 23, 2009 Order.  The Veteran then filed a Notice of Appeal with the Court of Appeals of Veterans' Claims (CAVC).  While the case was still pending before the CAVC, in March 2011, the Veteran's attorney obtained and submitted to the Board additional service treatment records in support of the Veteran's claim, and he again requested reconsideration of the August 2008 decision.  The Board indicated that it was inclined to grant reconsideration and, upon joint motion of the parties, the appeal to the CAVC was dismissed without prejudice, so as to return jurisdiction over this issue to the Board.  

In a July 1, 2011 Order of Reconsideration that was sent to the Veteran and his attorney, the Board ordered reconsideration of the August 2008 decision.  The Board notified the Veteran and his attorney that a panel would be assigned to issue the reconsideration decision, and that he would have 60 days to submit evidence or arguments.  See 38 C.F.R. §§ 19.11(a), (b), 20.1001(b)(2) (2011).  After several extensions of time, the Veteran's attorney submitted additional arguments in January 2012.  The case is now ready for a decision on the merits.


FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO denied entitlement to service connection for the Veteran's congenital low back disability (spondylolisthesis) because there was no evidence of record at that time demonstrating that the Veteran's low back disability was permanently worsened as a result of his military service.  The Veteran was notified of that decision and he did not file an appeal.

2.  At the time of the May 1982 rating decision, the correct facts as known at that time were not before the adjudicators, in that the Veteran's complete service treatment records were not of record; and consideration of the additional service treatment records together with the law then in effect compels a manifestly different conclusion, namely, that the Veteran's preexisting low back condition was aggravated during active service so as to warrant service connection.  


CONCLUSION OF LAW

The May 1982 rating decision that denied entitlement to service connection for a low back disability was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 331 (West 1972 & Supp. IV 1980); 1110; 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.303, 3.304, 3.306 (1982 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision herein that the May 1982 rating decision that denied entitlement to service connection for a low back disability was clearly and unmistakeably erroneous constitutes a full grant of the benefit sought on appeal.  As such, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  Moreover, these provisions do not apply to cases involving CUE, because determinations as to the existence of CUE are based on the facts of record at the time of the prior decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakeable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).  

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

At the time of the May 1982 RO decision, the record included the Veteran's April 1982 claim for benefits, as well as service medical records that included the service entrance examination with no noted low back disorder, numerous notations of low back complaints starting shortly after his entry into active duty, and a November 1981 report of evaluation by a Medical Board.  This Medical Board report determined that the Veteran's congenital or developmental spondylolisthesis existed prior to his entry into active duty and was not caused or aggravated as a result of his active service.  This low back disability was determined to render the Veteran unfit for retention by the military, and he was discharged from service in March 1982 due to such physical disability, as indicated on his DD Form 214.  

Within a month after his separation from service, the Veteran filed a claim for service connection for a low back disability.  The RO relied upon the results of the November 1981 Medical Board evaluation in denying his initial claim for service connection.  The Veteran was notified of this determination and his appellate rights, and he did not appeal from that decision.  As such, that decision became final.

Under the laws and regulations extant at the time of the May 1982 decision, veterans were presumed to have been in sound condition at their entry into active service except as to defects, infirmities, or disorders noted at service entrance or where clear and unmistakable (obvious or manifest) evidence showed that a disease existed prior to entry on to active service.  Only such conditions recorded in an examination report were considered as "noted" at service entrance.  38 C.F.R. § 3.304(b) (1982).  A pre-existing disease would be considered to have been aggravated during active service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306 (1982).

In connection with previous applications to reopen the claim, as well as in connection with the August 2008 Board decision, the Veteran argued that the RO improperly relied on the report of the Medical Board evaluation and failed to independently consider whether his congenital back disorder was aggravated as a result of his service, resulting in a clearly and unmistakably erroneous decision.  These arguments are unavailing for reasons that will not be discussed further herein.

However, in March 2011, the Veteran's attorney obtained and submitted additional service treatment records that were not previously associated with the claims file.  Accordingly, he argued that this additional evidence clearly and unmistakeably shows that the Veteran's preexisting low back condition was aggravated by active service to result in the current disability, thereby warranting service connection.

Specifically, the additional evidence includes a February 2, 1982 Physical Evaluation Board (PEB) report which also finds that the Veteran's spondylolysis and spondylolisthesis existed prior to service and was not aggravated by service, but that the Veteran was considered physically fit when considering his prior service records and his desire to remain in the military.  Nevertheless, a February 16, 1982 Revised PEB report then finds that the Veteran's spondylolisthesis and spondylolysis existed prior to service and was aggravated by service, and that such disability rendered the Veteran unfit for service.  The report specifies that, although service aggravation was "not positively established," the Veteran was being given the benefit of the doubt to be entitled to service benefits.  He was recommended to be separated from military service with severance pay and a rating of 10 percent.  In a February 24, 1982 statement, the Veteran accepted the recommendations of this revised PEB report and withdrew his application for continuance on active duty.  He was then released from active duty effective as of March 24, 1982.

Accordingly, based on the additional service treatment records that were received and associated with the claims file in March 2011, it is apparent that the correct facts as known at the time of the May 1982 rating decision were not before the RO.  Indeed, they were not before any VA adjudicators prior to March 2011.  Further, VA is generally bound by the service department's favorable finding that the Veteran's preexisting low back disability was aggravated in line of duty, unless it is patently inconsistent with the requirements of VA laws.  See 38 C.F.R. § 3.1(m) (2011).  As such, this error was undebatable and, had the correct facts been before the RO, they would have manifestly changed the outcome of the case under the law at the time.  Accordingly, CUE has been established, and the May 1982 rating decision must be reversed.  See Russell, 3 Vet. App. 310; 38 C.F.R. § 3.105.  

Moreover, the Board notes that, under 38 C.F.R. § 3.156(c) (2011), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, VA will reconsider the claim, notwithstanding other provisions concerning the need for new and material evidence to reopen a finally denied claim.  An award made based on any such records will be effective on the date entitlement arose, or on the date VA received the previously decided claim, whichever is later.  A retroactive evaluation of a service-connected disability based on such new evidence from a service department must be supported adequately by medical evidence.  Id.  In this case, the additional service records, to include the February 16, 1982 Revised PEB report with a favorable determination of service aggravation of the low back disability, existed at the time of the May 1982 rating decision and had not been associated with the claims file.  As such, these provisions also apply to this matter. 

The Board observes that the Veteran and his attorney have also argued that he is entitled to a higher rating for the low back disability, as well as for his service-connected depression that is secondary to the low back disability.  Additionally, they contend that the Veteran is entitled to an effective date for both of these disabilities as of the date of his discharge from service.  See, e.g., January 2012 arguments from attorney.  However, only the question of whether the May 1982 rating decision that denied service connection for the low back disability was clearly and unmistakeably erroneous is currently before the Board.  As such, these other questions may not be properly addressed at this time.  The Board notes that the questions as to the proper effective date and disability rating for the low back disability are at least partly related to the implementation of the grant of the CUE claim herein with respect to the May 1982 rating decision.  If the Veteran wishes to file a claim as to the other issues, he may do so with his local RO.


ORDER

The May 1982 rating decision that denied service connection for a low back disability was clearly and unmistakably erroneous, and the appeal is granted.




			
		C. TRUEBA 				THOMAS J. DANNAHER
	Veterans Law Judge,	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	MARJORIE A. AUER
	Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


